         Case 3:20-cv-00138-WGC Document 12 Filed 04/21/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA


EVA COKER,                            )                3:20-cv-00138-WGC
                                      )
                           Plaintiff, )                MINUTES OF THE COURT
        vs.                           )
                                      )                April 21, 2020
ANDREW SAUL,                          )
Commissioner of Social Security,      )
                                      )
                           Defendant. )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER            REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is the Defendant’s Ex Parte Motion for Stay of Proceedings (ECF No.
11). Plaintiff is directed to file a response to the Commissioner’s motion no later than noon,
Monday, April 27, 2020.
        Counsel for the Commissioner is reminded that under Local Rule IA 7-2, a motion is
ex parte if it “… is filed with the court but not served on the opposing or other parties” (emphasis
added). Because the Commissioner’s motion was served on opposing counsel (ECF No. 11 at
4), by rule the motion is not ex parte.
       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                              By:        /s/______________________
                                                     Deputy Clerk
